Name: Commission Regulation (EC) No 1473/1999 of 5 July 1999 on the supply of beef to Russia
 Type: Regulation
 Subject Matter: animal product;  Europe;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities6. 7. 1999 L 170/33 COMMISSION REGULATION (EC) No 1473/1999 of 5 July 1999 on the supply of beef to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down general rules for the application of Regulation (EC) No 2802/98; (2) Whereas, for the supply operations decided by Regula- tion (EC) No 2802/98, an invitation to tender should be opened to allocate the supply of a single lot of beef held in intervention storage; (3) Whereas the specific conditions applying to this supply operation should be laid down, in addition to the provi- sions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport, from intervention stocks, for 5 000 tonnes (net weight) of beef carcases for delivery to the places of destination listed in Annex I, as a supply operation covered by Article 2(1)(a) of Regulation (EC) No 111/1999. Supply shall be carried out in accordance with the provisions of both that Regulation and this Regulation. The invitation to tender relates to the supply of one lot of beef, as defined in Annex I, meeting the requirements laid down for intervention storage of such products applicable at the time this Regulation is published. Article 2 Supply shall comprise: (a) the taking over of the goods from the loading bay of the warehouses of the intervention agencies listed in Annex II; and (b) transport, by appropriate means, to the places of destina- tion and no later than the dates laid down in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date port of destination or transhipment. Article 3 1. Each tender must cover the entire lot as defined in Annex I. 2. Tenders shall be submitted to the intervention agency holding the product to be delivered, whose address appears in Annex II. 3. The time limit for lodging tenders shall expire on 13 July 1999 at 12 noon (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be submitted for a second period expiring on 27 July 1999 at 12 noon (Brussels time). In that event all dates fixed in Annex I shall be postponed by two weeks. 4. If the tenderer declares in writing on submitting his tender that he will submit a new tender if a second period for submitting tenders is opened, the intervention agency shall retain the originals of the tendering security and the under- taking by the financial body to lodge a supply security as referred to in Article 5(1)(h) and (i) of Regulation (EC) No 111/1999 until it receives the Commission Decision on the tenders submitted during the second period. In such a case, by derogation from the above provision, the second tender shall not be accompanied by the originals of the two documents. Article 4 1. The tendering security shall be EUR 25/tonne. 2. The supply security shall be EUR 2 780/tonne net of beef carcases. It must be lodged in accordance with Article 7 of Regulation (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued by the control body designated by the Commission and signed by the repres- entative of the beneficiary at the places of destination indicated in Annex III. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. EN Official Journal of the European Communities 6. 7. 1999L 170/34 Article 6 For the purposes of Article 13 of Regulation (EC) No 111/ 1999, the payment on account shall be made on presentation of a certificate of removal relating to the entire quantity to be delivered to a given destination on a given date. Payment shall be made within two weeks of presenting the application for a payment on account together with the rquisite supporting documents. Article 7 The successful tenderer shall have the special stamp illustrated in the Annex to Commission Regulation (EC) No 385/1999 (1) inserted in the transport documents. Article 8 If during performance of the transport it proves necessary to change the route indicated in the tender, the successful tenderer must without delay inform the Commission, the control body and the intervention agency concerned thereof. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities6. 7. 1999 L 170/35 Lot ANNEX I BONE-IN BEEF Final destinations Sole lot Region of Tver 300 Region of Tula 400 Region of Yaroslavl' 500 Republic of Dagestan 300 Republic of Inguchetia 200 Republic of Ossetia 200 Republic of Chechnya 200 Region of Sverdlovsk 2 400 Region of Kemerovo 500 Total 5 000 Delivery stage: Product not unloaded either at Krasnoye frontier points or at the port of St. Petersburg. Transport: The lot must be transported in its entirety either by sea in accordance with Article 2(b) or entirely by land. In the case of land transport, where certain final destination regions are served by rail and others by road, tenders must be accompanied by two break-downs prepared in accordance with Annex II to Regulation (EC) No 111/1999 and the amount must be equivalent to the weighted average of the costs per tonne. The tender must indicate the quantities used to determine the weighted average. Final date for arrival at Krasnoye frontier points in the case of land transport: 10 September 1999 Final dates for arrival at the port of St. Petersburg in the case of sea transport:  2 500 t  26 August 1999,  2 500 t  10 September 1999. EN Official Journal of the European Communities 6. 7. 1999L 170/36 Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) ANNEX II Sole lot: 5 000 tonnes beef carcases  Spain Frioburgos Alcade MartÃ ­n Cobos s/n E-09007 Burgos 100 749  749 Interfrisa Muelle de San BeltrÃ ¡n s/n E-08039 Barcelona 50 287  287 Fruicarn Crta. N 11 Km 469,5 E-25080 LÃ ©rida 50 487  487 Leridanos Cami de Picos s/n E-25001 LÃ ©rida 50 458  458 Urgel Crta. De Tarragona Km 90 E-25001 LÃ ©rida 100 572  572 CÃ ­a Leridana Miralbo s/n E-25660 Alcoletge 100 642  642 Nufri Sat 1596 Crta. Palau Km 1 E-25230 Mollerusa 50 440  440 Frig. Tarragona Polig. Ind. FrancolÃ ­, Parcela 4Y5 E-43006 Tarragona 50 277  277 Fimsa Crta. Burgos Km 32,3 E-28750 San AgustÃ ­n de Guadalix 100 500  500 Sumin Medina Severo Ochao 25  Polig. Ind. LeganÃ ©s E-28914 LeganÃ ©s 50 226  226 Longrafer Polig. Ind. Parcela 29 E-28400 Collado Villalva 50 362  362 Total 5 000  5 000 EN Official Journal of the European Communities6. 7. 1999 L 170/37 Address of intervention agency: FEGA  Fondo EspaÃ ±ol de GarantÃ ­a Agraria Beneficencia 8 E-28001 Madrid Tel.: (34) 913 47 65 00 Fax: (34) 915 21 98 32 Principle applying to removal from store The intervention agencies must organise removal of products from their stores so as to comply with the first-in-first-out principle for each cut and store as far as possible. EN Official Journal of the European Communities 6. 7. 1999L 170/38 ANNEX III Place of take over: St Petersburg Authority empowered to sign the take over certificate: vo prodintorg 103084 Moscow Mjasnitskays nl. 47 Places of take over: Sousemka, Krasnoye, Bryansk  for customs formalities for road transport: Authorities empowered to sign the take over certificate: vo prodintorg 103084 Moscow Mjasnitskaya nl. 47 Place of take over: Smolensk  for customs formalities for road transport: Authorities empowered to sign the take over certificate: vo prodintorg 103084 Moscow Mjasnitskaya nl. 47